Citation Nr: 1423276	
Decision Date: 05/22/14    Archive Date: 05/29/14

DOCKET NO.  10-14 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, to include as secondary to service-connected type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 1969 to January 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Buffalo, New York, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The Veteran was notified of the duties to assist and of the information and evidence necessary to substantiate his claim by correspondence dated in January 2009.

VA's duty to assist requires reasonable efforts to assist claimants in obtaining evidence necessary to substantiate a claim.  For records not in the custody of a Federal department or agency, reasonable efforts will generally consist of an initial request for the records and, if the records are not received, at least one follow-up request.  For records in the custody of a Federal department or agency, VA must make as many requests as are necessary to obtain any relevant records, unless further efforts would be futile.  However, the claimant must cooperate fully and, if requested, must provide enough information to identify and locate any existing records.  38 C.F.R. § 3.159 (2013).  

When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  The duty to assist includes conducting a thorough and contemporaneous medical examination.  Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121 (1991).  

The Veteran contends that he has peripheral neuropathy of the bilateral upper extremities as a result of service, to include either development or aggravation by his service-connected type II diabetes mellitus associated with his herbicide exposure during service in the Republic of Vietnam.  VA treatment records dated in September 2006 noted the Veteran had peripheral neuropathy likely due to glucose intolerance and that a magnetic resonance imaging (MRI) scan revealed severe cervical spinal canal stenosis.  An April 2007 report noted no significant myelopathic symptoms were seen upon examination.  A March 2010 VA examination report noted the Veteran had peripheral neuropathy to the upper extremities, but that an opinion as to whether it was secondary to advanced cervical canal stenosis versus diabetic neuropathy could not be provided without resort to mere speculation.  It was noted, however, that the outcome of his scheduled cervical spine decompression surgery that month may further delineate the cause of his neuropathy as the symptoms may overlap.  The Board notes there is no indication of a search for pertinent VA treatment records dated after March 2010 or further VA medical opinion.  Therefore, additional development is required prior to appellate review.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all pertinent VA medical records, not yet associated with the claims file, and associate them with the claims file.

2.  Following completion of the above, schedule the Veteran for an appropriate VA examination for an opinion as to whether it is at least as likely as not (50 percent probability or greater) that he has a present peripheral neuropathy disability of the bilateral upper extremities as a result of active service, to include causation or aggravation of the disability secondary to his service-connected type II diabetes mellitus.  The examiner should review the claims file and should note that review in the report.  The examiner should discuss the prior medical opinions on this matter, as noted above, and discuss the significance of cervical spine stenosis.

3.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

